33 F.3d 53
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bennie WICKER, Jr., Petitioner-Appellant,v.George N. MARTIN, III, Warden;  T.Travis Medlock, AttorneyGeneral of the State of South Carolina,Respondents-Appellees.
No. 94-6333.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 19, 1994.Decided:  August 11, 1994.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Joseph F. Anderson, Jr., District Judge.  (CA-93-558-3-17BC)
Bennie Wicker, Jr., Appellant pro se.
Donald John Zelenka, Chief Deputy Atty. Gen., Columbia, SC, for appellees.
D.S.C.
DISMISSED.
Before HALL, LUTTIG, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Bennie Wicker appeals from a district court order dismissing his 28 U.S.C. Sec. 2254 (1988) petition.  We deny a certificate of probable cause to appeal and dismiss.


2
All of the claims brought by Wicker in the current federal petition are either successive or abusive.  See Wicker v. Campbell, No. 90-6045 (4th Cir.  May 6, 1991) (unpublished).  Wicker alleged mental illness during his previous filings to overcome possible bars to the current action.  The district court correctly found that Wicker had failed to bring forth any evidence to show mental illness.  Wicker thus failed to show that the ends of justice require revisiting his successive claims.   Sanders v. United States, 373 U.S. 1, 7-8 (1963).  Wicker also thus failed to show cause and prejudice for his failure earlier to bring the now-abusive claims.   McCleskey v. Zant, 501 U.S. 1224 (1991).  Therefore, the district court properly dismissed Wicker's current petition.


3
We deny a certificate of probable cause to appeal and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED